DETAILED ACTION
This is in response to application filed on 05/24/2019 in which claims 1-13 are presented for examination.
Claims 1-13 are pending, of which claims 1-13 are subject to Restriction Election.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, 10 and 12 drawn to a method for change data captured between a first database and a second database include: extracting data in a redo log of a first database by a first management module, the data including an encrypted column data included in an encrypted column and a non-encrypted column data included in a non-encrypted column; identifying, by a first management module, whether the data extracted is the encrypted column data included in the encrypted column; and determining, by the first management module, to change the encrypted data included in the encrypted column to null data and to transmit the encrypted data, when the extracted data is the encrypted column data, generating a re-encrypted encrypted column data by encrypting decrypted encrypted column data with a first security module key, classified in class G06F 21/62.
II.	Claims 5-9, 11 and 13 drawn to an apparatus or  device for change data captured between a first database and a second database include: receiving data transmitted from a first database by a second transceiver module, the data including data contained in a non-encrypted column of a table and null data contained in an encrypted column; generating, by the second management module, change data, by reproducing transactions performed in the first database with respect to the data transmitted from the first database and performing a processing on a transaction before commit; and determining, by the second management module, to request encrypted column data corresponding to the null data to the first database, decrypting the re-encrypted encrypted column data, classified in class G06F 16/27.
The inventions are distinct, each from the other because of the following reasons:
I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as generating, by the second management module, change data, by reproducing transactions performed in the first database with respect to the data transmitted from the first database and performing a processing on a transaction before commit; and determining, by the second management module, to request encrypted column data corresponding to the null data to the first database, decrypting the re-encrypted encrypted column data.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MENG LI/
Examiner, Art Unit 2496